SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2017 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FINANCIAL STATEMENTS — December 31, 2016, 2015 and 2014 with report of independent registered public accounting firm Petróleo Brasileiro S.A. – Petrobras Index Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 1. The Company and its operations 9 2. Basis of preparation 9 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company 10 4. Summary of significant accounting policies 12 5. Critical accounting policies: key estimates and judgments 20 6. New standards and interpretations 26 7. Cash and cash equivalents and Marketable securities 27 8. Trade and other receivables 27 9. Inventories 30 Disposal of Assets and other changes in organizational structure 31 Investments 35 Property, plant and equipment 39 Intangible assets 41 Impairment 44 Exploration and evaluation of oil and gas reserves 52 Trade payables 54 Finance debt 54 Leases 58 Related-party transactions 58 Provision for decommissioning costs 60 Taxes 61 Employee benefits (Post-Employment) 66 Shareholders’ equity 74 Sales revenues 77 Other expenses, net 77 Costs and Expenses by nature 78 Net finance income (expense) 78 Supplemental information on statement of cash flows 79 Segment information 80 Provisions for legal proceedings 84 Commitment to purchasenatural gas 90 Collateral for crude oil exploration concession agreements 91 Risk management 91 Fair value of financial assets and liabilities 98 Subsequent events 99 Information Related to Guaranteed Securities Issued by Subsidiaries 99 Supplementary information on Oil and Gas Exploration and Production (unaudited) 2 Petróleo Brasileiro S.A. – Petrobras Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras In our opinion, the accompanying consolidated statement of financial position and the related consolidated statements of income, comprehensive income, cash flows and changes in shareholders’ equity present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. – Petrobras and its subsidiaries (the “Company”) at December 31, 2016 and December 31, 2015, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2016, in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 3 to the financial statements, in 2014, the Company wrote off US$ 2,527 million of overpayments on the acquisition of property plant and equipment incorrectly capitalized according to testimony obtained from Brazilian criminal investigations. /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 “F” RJ Rio de Janeiro, Brazil March 21, 2017 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position December 31, 2016 and2015 (Expressed in millions of US Dollars, unless otherwise indicated) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 7 Trade payables 16 Marketable securities 7 Finance debt 17 Trade and other receivables, net 8 Finance lease obligations 18 19 Inventories, net 9 Income taxes payable Recoverable income taxes Other taxes payable Other recoverable taxes Payroll and related charges Advances to suppliers Pension and medical benefits 22 Other current assets Others Assets classified as held for sale Liabilities on assets classified as held for sale Non-current assets Non-current liabilities Long-term receivables Finance debt 17 Trade and other receivables, net 8 Finance lease obligations 78 Marketable securities 7 90 88 Deferred income taxes Judicial deposits Pension and medical benefits 22 Deferred income taxes Provisions for legal proceedings Other tax assets Provision for decommissioning costs 20 Advances to suppliers Others Others Total liabilities Shareholders' equity Investments 11 Share capital (net of share issuance costs) Property, plant and equipment 12 Capital transactions Intangible assets 13 Profit reserves Accumulated other comprehensive (deficit) Attributable to the shareholders of Petrobras Non-controlling interests Total equity Total assets Total liabilities and shareholder's equity The notes form an integral part of these financial statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income
